199 F.2d 366
UPTON,v.UNITED STATES.
No. 6501.
United States Court of Appeals Fourth Circuit.
Argued Oct. 10, 1952.Decided Oct. 11, 1952.

Charles R. Dalton, Jr., Asst. U.S. Atty., Norfolk, Va.  (A. Carter Whitehead, U.S. Atty., Richmond, Va., and William P. Arnold, Atty., Dept. of Justice, Washington, D.C., on motion) in support of motion?86 United States.
Edwin C. Kellam and Linwood B. Tabb, Jr., Norfolk, Va., on answer to motion, for Calvin C. Upton, Jr.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal by plaintiff from a judgment of the United States in a suit by an employee of the government to recover a balance of compensation claimed to be due him.  Prior to the entry of the judgment appealed from on June 19, 1952, Congress had passed an act, Public Law 248 of the 82nd Congress, 65 Stat. 710, 28 U.S.C.A. § 1346, depriving the District Court of jurisdiction in this class of cases.  Bruner v. United States, 343 U.S. 112, 72 S.Ct. 581.  Motion is made to dismiss the appeal; but we think that the proper procedure is, not to dismiss the appkal but to vacate the judgment appealed from and remand the case with direction to dismiss the action for lack of jurisdiction.


2
Judgment vacated and case remanded with directions.